UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

GREEN BAY DIVISION
Richard J. Anderson
On behalf of Himself and
all others similarly situated
Plaintiffs
v. Case No. 18CV901

Weinert Enterprises, Inc.

Defendant.

 

PLAINTIFF’S NOTICE OF FILING CONSENT TO JOIN
PURSUANT TO 29 U.S.C. § 216(b)

 

NOW COMES the Plaintiff, Richard Anderson, on behalf of himself and all others
similarly situated (hereafter referred to as “Plaintiffs”) by and through their attorneys, The Previant
Law Firm, S.C., and hereby submit the following consent to join pursuant to 29 U.S.C. §216(b),
of:

1. Mike Herter

Dated this 25th day of April, 2019.

/s/Yingtao Ho

Yingtao Ho
yh@previant.com

Wis. Bar #1045418
Attorney for Plaintiffs

The Previant Law Firm 8.C.
1555 North RiverCenter Drive, Suite 202
P. O. Box 12993
Milwaukee, WI 53212
Telephone: 414-271-4500
Fax: 414/271-6308

Case 1:18-cv-00901-WCG Filed 04/25/19 Page 1of2 Document 21
Consent to Opt In and
Participate as a Named Plaintiff in Suit for
Violations of Fair Labor Standards Act

Lue LY oh he hereby consents to participate in the lawsuit against Weinert

eee Inc. to recover overtime pay and other available damages under the Fair Labor
Standards Act. This written consent is intended to serve as my consent in writing to join in this
lawsuit.

By signing and returning this consent to sue, I understand that I will be represented by The Previant
Law Firm, s.c.

pacity 6 25/19 7, 204:

 

 

Case 1:18-cv-00901-WCG Filed 04/25/19 Page 2 of 2 Document 21
